Citation Nr: 1310326	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  12-28 121	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO, in pertinent part, denied service connection for PTSD and continued the evaluations assigned for the service-connected meningitis with fibrotic thickening, foreign body reaction, and post-operative residual removal of foreign bodies (30 percent) and muscle injury and fracture of the left femur, secondary to shell fragment wound (20 percent).   

The Veteran filed a notice of disagreement in April 2012.  A statement of the case addressing all three claims was issued in September 2012.  The Veteran indicated in his October 2012 VA Form 9 that he was only appealing the claim for service connection for PTSD; consequently, the claims for increased evaluations for the service-connected meningitis and left femur are no longer in appellate status.

The Board notes the Veteran's representative requested the claim for PTSD be advanced on docket due to the Veteran's age.  See VA Form 646 dated in November 2012.  As the Veteran has withdrawn his claim for benefits, the motion is considered moot.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1951 to May 1953.

2.  On March 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim for PTSD is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn the claim for PTSD, to include his request for a videoconference hearing before the Board.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for PTSD is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


